t c memo united_states tax_court manuel and margaret karcho petitioners v commissioner of internal revenue respondent docket no filed date erwin a rubenstein and robert w siegel for petitioners timothy s murphy for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies additions to tax and penalties with respect to petitioners' federal income taxes additions to tax and penalties sec sec sec sec year deficiency b a b b b dollar_figure dollar_figure -- -- big_number -- -- dollar_figure -- big_number -- -- -- dollar_figure big_number -- -- -- big_number big_number -- -- -- big_number percent of the interest due on dollar_figure for the taxable_year unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are the tax_court rules_of_practice and procedure after concessions ’ the remaining issues for decision are whether petitioners failed to report income from petitioner manuel karcho's wholly owned s_corporation of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for whether petitioners are liable for additions to tax for fraud for and and for fraud penalties for and and whether the period of ' respondent concedes decreases in the deficiencies of dollar_figure for dollar_figure for and dollar_figure for petitioners concede that they failed to report gross_receipts from the sale of soft drinks candy and miscellaneous items of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent concedes that petitioners are entitled to additional costs of goods sold with respect to these sales of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for limitations on assessment bars respondent’s determinations for each year at issue findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts supplemental stipulation of facts and attached exhibits petitioners manuel karcho and margaret karcho are husband and wife who resided in southfield michigan at the time they filed their petition petitioners filed joint returns for the years in issue mr karcho had emigrated from iran at age and had very little formal education mrs karcho who emigrated from malta at age completed a high school education in the united_states and during the years in issue was employed as a membership and billing system analyst for a health insurance provider during the years in issue mr karcho through his wholly owned s_corporation banner amusement enterprises inc banner owned and operated an amusement arcade called the space station mr karcho had previously been employed as a manager of the space station before purchasing all of the stock of banner in for dollar_figure in cash and a dollar_figure note to the seller mr karcho continued to manage the operations of the arcade during the years in issue with some part-time help the arcade was open days a week the arcade generated income primarily through the operation of approximately to electronic games maintained for customers as well as from the sale of soft drinks candy and miscellaneous items customers purchased tokens to operate the games from two token machines on the premises the token machines accepted dollar_figure and dollar_figure bills as well as quarters and dispensed a corresponding number of tokens the token machines contained meters designed to record each insertion of a bill or coin meter readings twice each day mr karcho recorded the readings from the meters in the token machines on a document labeled token machines-meter readings meter readings sheet each meter readings sheet listed the total number of times the meters recorded the insertion of a dollar_figure bill dollar_figure bill or guarter during a day the sheet in addition converted these currency totals into a total cash figure some of the meter readings sheets also contained entries at the bottom for individual electronic games and for items identified only with initials dollar figures were recorded for these entries which were added to the total cash figure recorded for the day mr karcho made such recordings on the meter readings sheets generally every day for each of the years at issue daily income and cash receipt records for each business_day during the years in issue mrs karcho prepared a document entitled daily income report that recorded a dollar figure equal to the amount of cash that mr karcho deposited into banner’s bank account for that business_day a bank receipt for the amount of the deposit for each business_day was also retained the dollar figure on the daily income report which was equal to the bank deposit was substantially less than the total cash figure recorded on the meter readings sheet for the same day in addition mrs karcho prepared daily records labeled cash receipts which listed the daily figure for the bank deposit under bank deposit and purported to break this figure down into components based on the source of the income labeled arcade game income food pop sales as well as other sales cash amounts and receipts the daily amounts recorded for arcade game income by mrs karcho were substantially less than the corresponding daily total cash figures recorded on the meter readings sheets by mr karcho with respect to the amounts recorded by mrs karcho as food pop sales petitioners have now conceded that these amounts understated the proceeds from banner’s sale of food items by dollar_figure in the taxable_year dollar_figure in dollar_figure in and dollar_figure in the foregoing daily income and cash receipts records were provided by petitioners to their accountant for purposes of preparing banner’s federal_income_tax returns covering each of the years in issue the returns reported banner’s gross_receipts as equal to the amounts deposited into banner’s bank account reconciliation sheets petitioners maintained another set of records during the years in issue also labeled daily income report these records which for the sake of clarity we shall refer to as the reconciliation sheets generally contained entries for each business_day under headings labeled daily income deposit part-time and net_income in contrast with the daily income figures recorded on the daily income report cash receipts records described above which treated the day’s bank deposit as equal to daily income the entries under daily income on the reconciliation sheets generally match the total cash figure from the meter readings sheet for the same day the entries under deposit generally match the day’s bank deposit the entries under net_income reflect the difference ie the amount by which the daily income entry exceeded the deposit entry less any amount entered under part-time which only occasionally contained an entry representative sample of records a representative sampling of the various types of records kept by petitioners all covering the period march follows the meter readings sheets for this period contain inter alia the following entries day date total cash figure monday date dollar_figure tuesday date dollar_figure wednesday date dollar_figure thursday date dollar_figure friday date dollar_figure saturday date dollar_figure sunday date dollar_figure the daily income report and cash receipts entries for the same period were daily income report day date total deposit monday date dollar_figure tuesday date dollar_figure wednesday date dollar_figure thursday date dollar_figure friday date dollar_figure saturday date dollar_figure sunday date dollar_figure day monday tuesday wednesday thursday friday saturday sunday cash receipts arcade food other cash deposit day of bank game pop receipts date business deposit income sales amount description dollar_figure dollar_figure ---- --- ---- dollar_figure dollar_figure ---- --- ---- dollar_figure dollar_figure ---- --- ---- dollar_figure dollar_figure ---- --- ---- dollar_figure dollar_figure ---- --- --- dollar_figure dollar_figure dollar_figure --- ---- dollar_figure dollar_figure ---- --- ---- the entries under the food pop sales column of the cash receipts records appeared each saturday and generally showed a round figure between dollar_figure and dollar_figure entries under the other cash receipts column appeared infrequently and generally recorded public telephone commissions or proceeds from the sale of an arcade game the record in this case contains only the cash receipts records for and nonetheless petitioners have stipulated that they provided similar records to their accountant for each of the years in issue the reconciliation sheets which petitioners actually labeled as daily income report contain the following entries for the same period daily income report reconciliation sheet date daily part-- net_income deposit time income monday march dollar_figure dollar_figure ---- dollar_figure tuesday march dollar_figure dollar_figure --- dollar_figure wednesday march dollar_figure dollar_figure --- dollar_figure thursday march dollar_figure dollar_figure --- dollar_figure friday march dollar_figure dollar_figure dollar_figure dollar_figure saturday march dollar_figure dollar_figure dollar_figure dollar_figure sunday march dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘in some instances this column was labeled net cash a review of the foregoing sampling shows that on the reconciliation sheet the daily income figure ties to the daily total cash figure on the corresponding day’s meter readings sheet whereas the daily income report and cash receipt entries tie in only to the bank deposit figure further the daily income report and cash receipt entries tie in to each other in the sense that the latter appears to be a breakdown by source of the figures on the former petitioners kept similar records covering all of the periods in issue search of petitioners’ premises and records seizure all of the records previously described were confiscated in connection with a search of banner’s business_premises and petitioners’ residence by respondent’s criminal investigative division cid in date also found among petitioners' records was an adding machine tape prepared and labeled by mrs karcho as follows pocket money dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fprrefnwoarb od i rn tteettrertest -- - meter reading dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure prrrfenwaroo tee ttetest the amounts listed under pocket money are equal to the monthly totals for the net_income column of the reconciliation sheets for the amounts under meter reading are equal to the monthly totals for daily income on the reconciliation sheets which mirror the cash totals recorded on the daily meter readings sheets for that period in addition to the seized documents the cid found a safe built into the basement floor of petitioners’ residence which was empty elsewhere in the residence the cid found approximately dollar_figure in cash cash expenditures and cashier's checks during the years in issue petitioners had substantial amounts of cash at their disposal and mr karcho frequently used cash and cashier's checks to carry on his personal affairs on or about date mr karcho purchased an automobile in exchange for which he provided another automobile and dollar_figure in cash also in june of mr karcho sold a rolls royce for dollar_figure mr karcho requested that the purchaser pay the dollar_figure in the form of three cashier's checks for dollar_figure dollar_figure and dollar_figure during mr karcho purchased cashier's checks all in amounts less than dollar_figure totaling dollar_figure the checks were payable to mr karcho and he purchased at least of them with cash during mr karcho purchased cashier's checks all in amounts less than dollar_figure totaling dollar_figure these checks were also payable to mr karcho and he paid for them in cash from approximately late-july to mid- date mr karcho purchased four cashier's checks three for dollar_figure and one for dollar_figure these checks he used for the purchase of a excaliber automobile in addition mr karcho made a downpayment on a residence with cashier's checks each for an amount less than dollar_figure that he purchased between date and date criminal investigation and guilty plea the search and records seizure noted earlier resulted from a criminal investigation of mr karcho initiated in mr karcho was ultimately charged with one count of attempted income_tax evasion for the taxable_year in violation of sec_7201 and one count of structuring transactions with intent to evade currency reporting requirements in violation of u s c sec in connection with the purchase of cashier’s checks between date and date he pleaded guilty to each in connection with which he admitted the following i provided my accountant with false information regarding my income which caused him to prepare a false return that substantially underreported my income for that year i signed the return and then filed it with the irs i also structured a transaction in which i bought real_estate by purchasing cashiers sic checks from various banks each less than dollar_figure to avoid the reporting reguirements under federal_law arcade operations banner would often rent out the arcade on weekend mornings for children’s private parties in which participants were allowed unlimited play on the games for to hours for a set fee to supply the participants with tokens mr karcho would unlock the token machines and trigger a switch that caused the release of tokens mr karcho would then hand out tokens to the participants on an as needed basis mr karcho kept the keys to the token machines when he was not present for private parties he would provide an employee with cash for the purpose of obtaining tokens from the token machines to distribute mr karcho employed part-time help at the arcade whom he paid with cash that was not reported on banner's returns banner claimed deductions for salaries and wages on its returns for the fiscal years ended date and date but not on its returns for the years ended date and during and the arcade industry began facing competition from home video games that caused many arcades in the area surrounding banner to go out of business however although banner’s business declined mr karcho kept the arcade in business and continued to run it through the time of trial some years after the last of the years in issue in this case in applying for a city of royal oak michigan business license in mr karcho knowingly failed to report electronic games maintained on banner’s business_premises by so doing mr karcho temporarily evaded licensing fees of dollar_figure per game until an inspection by the city revealed the undisclosed games notice_of_deficiency on date respondent issued a notice_of_deficiency covering petitioners’ and taxable years respondent determined the unreported income for each year at issue by treating banner’s gross_receipts as equal to the total of the daily meter readings sheets for each year plus estimated receipts from the sale of food and miscellaneous items and subtracting the gross_receipts reported on banner’s return for each year ’ the records examined by respondent did not contain meter readings sheets for january and february of as a result respondent did not determine that there was any unreported arcade continued opinion deficiency the record in this case amply demonstrates that petitioners maintained two sets of books with respect to the operations of banner one set provided to their accountant each year for purposes of preparing banner’s federal_income_tax returns recorded gross_receipts as an amount equal to the deposits made to banner’s corporate bank account these records also purported to provide a breakdown of the daily bank deposit figure into categories by source_of_income eg arcade game income food pop sales which at least in the case of the food pop sales petitioners have conceded substantially understated gross_receipts the other set of records which came to light as a continued game income with respect to those months in in addition there were no records with respect to food sales for banner’s taxable_year and as a result respondent did not determine any unreported income with respect to food sales for that year the parties have reached agreement with respect to the amount of gross_receipts as well as additional costs of goods sold attributable to banner’s food sales in and see supra note accordingly the unreported income that remains in dispute concerns arcade game receipts only the record in this case contains the daily income records which treat a day’s bank deposit amount as that day’s gross_receipts covering all of the years in issue except the cash receipts records in evidence which purport to break down the bank deposit amount into components such as arcade game and food sales cover all years except and however petitioners have stipulated that they provided similar records to their accountant for each year at issue for purposes of preparing continued -- - result of being seized during the execution of a search warrant covering petitioners’ business_premises and residence recorded gross_receipts as an amount equal to the daily cash totals compiled by mr karcho based on daily readings of the token meters as entered on the meter readings sheets the gross_receipts figures so recorded are substantially greater than those recorded in the other set of records moreover these records illustrate that petitioners were tracking the cash that was not being deposited into banner’s bank account or reported to their accountant that is the records list for each business_day an amount corresponding to the total cash figure recorded on the meter readings sheet the amount deposited into banner’s bank account and the difference between these figures frequently denominated as net ’ respondent determined that petitioners had unreported income from banner by treating the meter readings sheets as an accurate measure of banner’s gross_receipts from arcade game sales specifically respondent determined banner had unreported income in each year from arcade game sales equal to the amount by which continued banner’s income_tax returns certain monthly totals of this daily net figure were labeled pocket money on one of the seized documents -- - the total cash receipts recorded on the meter readings sheets exceeded the amount reported on banner’s return the record in this case demonstrates an evidentiary foundation for respondent’s determination of unreported income petitioners do not dispute that mr karcho wholly owned banner an s_corporation that operated a cash-based amusement arcade thus petitioners have the burden of showing error in respondent’s determination of unreported income see 100_f3d_1308 7th cir affg tcmemo_1995_243 909_f2d_915 6th cir taxpayers are required to keep such records as are sufficient to establish taxable_income see sec_1 6001-l1 a income_tax regs if the taxpayer does not keep such records or the records are inaccurate the commissioner has great latitude to reconstruct the taxpayer’s income by any reasonable means 54_tc_1530 see 40_tc_373 in the instant case petitioners are ina largely untenable position with respect to their records it having been discovered that they kept two sets of books each appearing to record the income of banner petitioners have effectively conceded that the daily income cash receipts records did not accurately record banner’s gross_income and expenses due to their stipulation that the amounts recorded on those records from the sale of food and miscellaneous items understated income by substantial amounts also in connection with his guilty plea for attempted income_tax evasion for mr karcho admitted in reference to the daily income cash receipts records that such records were false and petitioners have stipulated that similar records were provided to their accountant for each year in issue for purposes of preparing banner’s income_tax returns finally petitioners argue on brief that although the daily income cash receipts records did not record all of banner’s gross_receipts they are nevertheless substantially accurate as to banner’s net_income because they also did not record numerous expenses that were paid with unrecorded cash as for the other set of records the meter readings sheets and the reconciliation sheets that tie in to them petitioners attempt to dismiss them as entirely fictitious in these circumstances respondent is entitled to reconstruct petitioners’ income by any reasonable means see giddio v commissioner supra harbin v commissioner supra and cases cited therein on the basis of this record we believe respondent’s use of the meter readings sheets to reconstruct petitioners’ income is reasonable petitioners mount various assaults on respondent’s use of the meter readings sheets in an attempt to show error in the income reconstruction first as noted mr karcho testified -- - that the meter readings sheets were entirely fictitious maintained and deliberately inflated by him in order to mislead prospective purchasers as to the profitability of the arcade this self-serving testimony is uncorroborated and improbable and we need not accept it other than his testimony there is no evidence that mr karcho attempted to sell the arcade and he still owned it at the time of trial some years after the last of the years in issue further examination of the meter readings sheets shows that they along with the reconciliation sheets that reconciled them with banner’s bank_deposits were meticulously kept on a daily basis for several years we do not believe that petitioners would have gone to these lengths merely to mislead a prospective purchaser petitioners’ contention that the meter readings and reconciliation sheets were mere concoctions is not credible as a fallback petitioners adduced various testimony to the effect that the token machine meters were inaccurate because they frequently malfunctioned mr karcho routinely unlocked the machines and manually released tokens to give out at private parties at the arcade or mr karcho when he could not be present to unlock the machines would give as much as dollar_figure in cash to a banner employee who would use it to obtain tokens from the machines to give out at private parties we accord little weight to this testimony only mr karcho testified that the malfunctions of the token machines or the manual release of tokens resulted in the meters recording the insertion of cash when it did not occur no other witness corroborated this point as for_the_use_of business cash to obtain tokens for private parties the employee who corroborated this practice worked at the arcade for no more than months of the months ’ covered by respondent’s income adjustments and the practice only occurred on those weekends when mr karcho was not present we are satisfied in the circumstances of this case that the meter readings sheets are a reasonably accurate record of banner’s gross_receipts for the years at issue which is sufficient to sustain the deficiency determination respondent’s reconstruction of petitioners’ income need only be reasonable precision is not required see harbin v commissioner supra campise v commissioner tcmemo_1980_130 the probability that the meter readings sheets are reasonably accurate is enhanced by other factors the higher gross_receipts reflected on them provide a plausible explanation of the source of the substantial cash that mr karcho had at his disposal during the years in issue mr karcho’s explanation for no adjustments were made with respect to the last months of banner’s fiscal_year ended date due to the absence of meter readings sheets covering that period - - this cash--that he had a cash hoard saved since childhood--is not credible also petitioners concede on brief that banner had unreported income finally the nature of the meter readings sheets themselves the figures on which are detailed and meticulous not rounded or repetitive lend support to their authenticity petitioners’ next argument proceeds on the concession that banner had unreported gross_receipts from arcade game sales petitioners argue that even if banner had gross_receipts in excess of the amounts recorded on the daily income cash receipts records and reported on banner’s returns the returns nonetheless accurately reflected taxable_income because banner paid expenses with unreported cash such as for part-time workers food and miscellaneous supplies and game parts and repairs except in the case of part-time workers discussed infra petitioners’ claim of unreported expenses is supported only by vague testimony they provided no basis on which any amount of such expenses might be estimated ’ let alone an amount equal to the we note in this regard that mr karcho purchased banner in for dollar_figure cash and a dollar_figure note to the seller if mr karcho had a cash hoard predating his acquisition of banner of the size that would account for his cash transactions during the years in issue we wonder why he found it necessary to finance one-half of the acquisition price ’ on brief petitioners argue that a comparison of the deductions taken on the last tax_return filed by banner under its continued unreported income determined by respondent cf 39_f2d_540 2d cir court may estimate the amount of deductible expenditures if convinced such expenditures were made 85_tc_731 court must have some basis on which to make an estimate under the cohan_rule petitioners’ argument fails among other reasons for lack of substantiation there is one respect in which respondent’s reconstruction of petitioners’ income from banner is not reasonable however the reconciliation sheets consistently list a gross_receipts amount for each day which corresponds to the cash total for that day on the meter readings sheet from which is subtracted i a bank deposit amount and ii an amount generally once or twice a week labeled part part time or part full workers to produce a net figure generally labeled net or net_income or net cash petitioners contend that the amounts in the part time columns represent the payment of cash to workers at the arcade which should give rise to a deduction that workers were sometimes paid in cash and sometimes by check is corroborated by continued previous ownership with the deductions claimed by banner during the years in issue provides support for their contention that banner understated deductions during the years in issue because they were paid in cash we reject this argument as far as the record reveals the return filed by the previous owner was never audited and return positions are not evidence other testimony respondent has not allowed any offset for these amounts in his income reconstruction and contends that it cannot be ascertained whether all or part of these amounts was already deducted on banner’s returns we disagree with respondent in part examined as a whole the reconciliation sheets produce a strong inference that petitioners maintained them to keep track of their net unreported cash from the business the part time amounts were recorded nearly as meticulously over a period of years as the totals from the meter readings sheets respondent’s reconstruction of banner’s income effectively treats the reconciliation sheets as accurate insofar as they record cash receipts but disregards them insofar as they record cash expenses that might reduce income an examination of banner’s tax returns reveals that for some of the years in issue banner took no deduction for salary and wages we conclude that for certain years in which banner did not claim a deduction for wages banner’s fiscal years ended date and a reasonable reconstruction of banner’s income requires an offset for the amounts recorded under part time namely dollar_figure in and dollar_figure in ’ we s although respondent’s income reconstruction employed the meter readings sheets and not the reconciliation sheets the gross_receipts figures on each are the same one month date is missing from the reconciliation continued - - agree with respondent that for and no such adjustment would be reasonable because banner deducted amounts for wages in those years and the record does not indicate whether these amounts were paid_by cash or check with respect to we do not believe any offset is appropriate because the reconstruction of gross_receipts for that year is obviously incomplete that is there were no meter readings sheets for the last months of fiscal_year and no food sales records for the entire year as a consequence respondent did not determine any additional gross_receipts from those sources for those periods accordingly we sustain respondent’s determination that petitioners had unreported income from banner of dollar_figure for dollar_figure for and dollar_figure for we further hold that petitioners had unreported income from banner of dollar_figure for ie respondent’s reconstruction of dollar_figure less an offset of dollar_figure for wages paid with unreported cash and dollar_figure for ie respondent’s reconstruction of dollar_figure less an offset of dollar_figure for wages paid with unreported cash continued sheets for banner’s fiscal_year ended date in the record -- - fraud respondent also determined that petitioners are liable for additions to tax for fraud under sec_6653 b a and b for an addition_to_tax for fraud under sec_6653 for and a penalty for fraud under sec_6663 for and respondent bears the burden of proving fraud and must establish it by clear_and_convincing evidence thus we do not bootstrap a finding of fraud upon a taxpayer’s failure to disprove the commissioner’s deficiency determination see 94_tc_654 to carry his burden_of_proof respondent must show by clear_and_convincing evidence both that an underpayment_of_tax exists for each year in issue and that at least some part of the underpayment was due to fraud see sec_6653 sec_6663 sec_7454 rule b 96_tc_858 affd 959_f2d_16 2d cir 81_tc_640 if the commissioner establishes that some portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the - - underpayment which the taxpayer establishes is not attributable to fraud see sec_6653 b where joint returns are filed the fraud of one spouse is not automatically attributed to the other the other spouse is not liable for fraud unless the commissioner shows that some part of the underpayment is due to the fraud of such other spouse see sec_6653 c the commissioner meets his burden_of_proof if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes see 958_f2d_684 6th cir citing 909_f2d_915 6th cir affg and remanding tcmemo_1987_549 80_tc_1111 a conviction for the willful attempt to evade or defeat income taxes under sec_7201 precludes a taxpayer in a subsequent civil_proceeding from denying that an underpayment in his income_tax for the taxable_year of conviction was due to fraud see 708_f2d_243 6th cir affg tcmemo_1981_1 465_f2d_299 7th cir sec_6663 applicable to petitioners’ and taxable years clarifies that petitioners need only establish by a preponderance_of_the_evidence that some portion of the underpayment is not attributable to fraud - - affg tcmemo_1970_274 334_f2d_262 5th cir absent such estoppel the existence of fraud is a question of fact to be decided on consideration of the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof is seldom available fraud may be proven by circumstantial evidence see 79_tc_995 affd 748_f2d_331 6th cir 53_tc_96 moreover the taxpayer's entire course of conduct may establish fraud see 317_us_492 and in determining fraud we take into account the taxpayer's experience and education see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 keeping a second set of false records creates an especially strong inference of an intent to defeat or evade taxes see spies v united_states supra pincite lee v commissioner tcmemo_1995_597 raeder v commissioner tcmemo_1965_230 herkimer st corp v commissioner tcmemo_1961_223 affd per curiam 316_f2d_726 5th cir other indicia or badges_of_fraud include understating income failure to report income over an extended period of time giving implausible or inconsistent explanations of behavior concealing assets engaging in illegal activities and dealing in cash see 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 rowlee v commissioner supra pincite a showing of the taxpayer’s willingness to defraud others is also relevant in determining whether he committed fraud with respect to his income_tax obligations see 61_tc_249 affd 519_f2d_1121 5th cir moreover engaging in conduct to avoid currency-reporting provisions also evidences the type of concealment indicative of tax_fraud see 94_tc_654 podolece v commissioner tcmemo_1992_227 savage v commissioner tcmemo_1992_129 sea sports center inc v commissioner tcmemo_1991_209 affd without published opinion 979_f2d_1537 11th cir morris v commissioner tcmemo_1990_580 on the basis of our review of the entire record we believe respondent has shown by clear_and_convincing indeed overwhelming evidence that both petitioners committed fraud for each of the years in issue an examination of the dual sets of records maintained by petitioners together with the circumstances under which such records came to light and mr karcho’s recurrent dealings in large amounts of cash which led to a structuring conviction leads inescapably to the conclusion - - that petitioners kept two sets of books for the specific purpose of concealing large portions of banner’s income to avoid paying tax thereon one set of records which was provided to their accountant for purposes of preparing banner’s tax returns purported to demonstrate that banner’s gross_receipts were equal to the amounts deposited into its bank account which was not the case the other set which recorded substantially higher receipts for each year in issue creates a very strong inference that the cash deposited into banner’s bank account did not constitute the business’ entire gross_receipts as for the establishment of an underpayment in each year petitioners have stipulated that they had substantial amounts of unreported gross_receipts from the sale of food items for every year in issue except conclusively establishing an underpayment for those years with respect to the underpayment as well as the remainder of each underpayment in the other years we believe that the evidence establishes clearly and convincingly that the meter readings sheets accurately recorded gross_receipts from arcade game sales demonstrating that there was an underpayment arising from the understatement of gross_receipts from this source as well petitioners efforts to portray the meter readings sheets as fictitious or erroneous are implausible inconsistent and unpersuasive and they have not - - offered a credible explanation of the source of the very large amounts of cash at mr karcho’s disposal during this period as for fraudulent intent for each of the years in issue we believe petitioners’ maintenance of two sets of books and their providing the erroneous version to their accountant for tax reporting purposes in each year is virtually conclusive on the guestion of fraudulent intent in each year in any event there are additional indicia of fraud including the extended period in which income was understated the extensive dealings in cash and cashier’s checks that were obviously designed to circumvent currency-reporting requirements and mr karcho’s admitted misrepresentations to local authorities in an effort to reduce his licensing fees finally mr karcho’s sec_7201 conviction with respect to estops him from denying fraudulent intent in that year we also conclude that respondent has established that some portion of the underpayment is attributable to the fraud of each petitioner although petitioners argue that mrs karcho did not commit fraud we believe the evidence shows that mrs karcho was intimately involved in the fraudulent record keeping in each year it was mrs karcho who was employed as a billing system analyst who prepared the false records given to the accountant which records were designed to deceive because they purported to break down the bank deposit amounts into fictitious subtotals based on the source of receipts also among the records seized by respondent’s agents was an adding machine tape on which mrs karcho had labeled the unreported monthly cash tallies as pocket money we hold that respondent has established by clear_and_convincing evidence that the underpayments in each of the years in issue are attributable to the fraud of each petitioner and that petitioners have not established that any portion of such underpayments is not attributable to fraud accordingly the period for assessment with regards to those years remains open see sec_6501 sisson v commissioner tcmemo_1994_545 fraud for purposes of sec_6501 is the same as fraud for penalty purposes affd without published opinion 108_f3d_339 9th cir we have considered all of petitioners’ remaining arguments and to the extent not addressed herein find them meritless to reflect the foregoing decision will be entered under rule
